Citation Nr: 0029122	
Decision Date: 11/03/00    Archive Date: 11/09/00

DOCKET NO.  98-16 982	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUE

Entitlement to service connection for a left knee disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel



INTRODUCTION

The veteran served on active duty from June 1974 to December 
1988.  

This appeal arises from a February 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho, which denied entitlement to service 
connection for a left knee disability.  In March 2000 the 
Board remanded the veteran's claim to the RO.  The RO 
complied with the remand to the extent possible.


FINDINGS OF FACT

1.  A current diagnosis of left knee chondromalacia has been 
reported.  

2.  The veteran is service connected for the residuals of a 
kidney transplant.  

3.  Medications required as a result of the kidney transplant 
have contributed to the veteran's weight increasing from 230-
240 pounds to 311 pounds.  

4.  It is plausible that the veteran's weight gain has 
aggravated his left knee chondromalacia.


CONCLUSION OF LAW

The veteran has presented a well-grounded claim for service 
connection for a left knee disorder.  38 U.S.C.A. § 5107 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters.  A person who submits a claim for benefits 
under a law administered by the Secretary shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107 (West 1991).  

The threshold question which must be resolved with regard to 
any claim is whether the veteran has presented evidence that 
the claim is well grounded; that is, that the claim is 
plausible.  If he has not, his appeal fails as to that claim, 
and VA is under no duty to assist him in any further 
development of that claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. 
App. 261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  

The United States Court of Appeals for the Federal Circuit in 
Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000), emphasized 
that the threshold of plausibility for a claim to be well 
grounded is "unique and uniquely low."

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (a)(1999).  

When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (1999); Allen v. Brown, 
7 Vet. App. 439 (1995).  


Factual Background.  The service medical records in the 
claims folder consist of a January 1974 pre-enlistment 
examination, a September 1988 Physical Profile and the 
Physical Evaluation Board Proceeding which recommended that 
the veteran be separated from the service due to renal 
insufficiency in September 1988.  The January 1974 
examination report reveals that examination of the veteran's 
lower extremities was normal.

A report of a VA examination in July 1989 noted no gross 
abnormalities of the musculoskeletal system.  

July 1996 VA records noted the veteran's complaints of left 
knee pain.  The examiner's impression was that the veteran 
had patellofemoral arthritis or arthrosis.  The examiner 
indicated that weight loss and quadriceps exercises would 
benefit the veteran.  

VA records dated in August 1997 reflect a diagnosis of 
patellofemoral pain of the left knee.

The veteran filed a claim for service connection for a left 
knee disorder in September 1997.  He wrote that the condition 
started in service and had never subsided.  

September 1997 VA records noted a history of chondromalacia 
of bilateral patellas.  It was also noted that the veteran 
had a weight increase since his kidney transplant.  He had a 
weight increase to 311 pounds on Prednisone.

A VA examination in October 1997 included the veteran's 
recitation of the history of his left knee disability.  He 
reported that he had periodically developed knee pain while 
running when he had been in the military service.  He 
recalled being given a Shopad splint in 1968.  He reported 
minimal treatment in service other than the prescription for 
the Shopad splint.  Mild chondromalacia of the left knee was 
diagnosed.  

A February 1998 record from Oregon Health Sciences University 
noted that the veteran had some crepitance with flexion of 
the left knee.  

A VA examination of the genitourinary system was performed in 
October 1998.  The veteran had gained 50 pounds since his 
kidney transplant.  The veteran stated that his weight gain 
had caused decreased ability to exercise.  He reported that 
his weight gain had had an adverse effect on his degenerative 
joint disease of the knees.  In his assessment the VA 
physician wrote that the veteran was suffering from the 
effects of his immunosuppressant medications.  The effects of 
these medications included the veteran's weight gain, which 
had impacted his ability to work and to partake in exercise.

Analysis.  The initial consideration is whether or not the 
veteran's claim for service connection is well grounded.  The 
veteran has presented evidence of a diagnosis of a current 
left knee disorder.  

It is evident from the paucity of the veteran's service 
medical records in the claims folder that the bulk of his 
service records are missing.  The Board remanded the claim in 
an attempt to obtain additional service medical records.  
Despite the best efforts of the RO no additional service 
medical records were located.  Nevertheless there is no 
medical evidence of a left knee disorder in service.  The 
only evidence of a left knee disorder prior to 1996 are the 
statements of the veteran that he first had a knee condition 
in service.  

The Board has concluded that the veteran has presented 
evidence of a plausible claim of entitlement to service 
connection for a left knee disability on the grounds that the 
residuals of his service-connected kidney transplant have 
aggravated his left knee chondromalacia.  There are two 
medical records which when read together make it plausible 
that the left knee disorder has been made worse by the 
veteran's weight gain. One physician has related the use of 
immunosuppressant drugs to the veteran's weight gain.  The VA 
orthopedic examiner recommended weight loss for treating the 
left knee degenerative joint disease.  The Board notes that 
the veteran has not presented medical evidence that directly 
relates either the development of left knee chondromalacia or 
any aggravation of the left knee disorder to the veteran's 
service-connected residuals of a kidney transplant.  The 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") in Velez v. West, 11 Vet. App. 
148, 158 (1998), held that a secondary service connection 
claim is well grounded if there is medical evidence to 
connect the asserted secondary condition to the service-
connected disability.  

In Schroeder v. Brown, 6 Vet. App. 220 (1994), the Court held 
that the appellant's claim for secondary service connection 
for a saw injury to the right wrist was well grounded.  The 
appellant claimed that it was his service-connected 
neurological inability to feel his hand that made the saw 
injury so severe because he could not feel the saw cutting 
his wrist until his hand was nearly severed.  The Court found 
that the appellant had submitted medical evidence which 
tended to show that his service-connected disability 
compromised his protective reaction in the hand where he 
suffered the saw injury, and that this fact created the 
possibility that the saw injury was a secondary result of his 
service-connected hand injury; the Court found, therefore, 
that his claim was well grounded.  

In this case the evidence tends to show that the veteran's 
left knee chondromalacia has been aggravated by his weight 
gain which is related to the use of immunosuppressant drugs 
which are required after a kidney transplant.  After 
considering the evidence as a whole the Board has decided 
that it is plausible that the veteran's left knee disorder 
has increased in severity because of the additional weight.  
If this is the case then the veteran should be compensated 
for the additional disability due to aggravation of the left 
knee chondromalacia.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  

The veteran's claim for service connection for left knee 
disorder is therefore well grounded.  


ORDER

The claim for service connection for a left knee disorder is 
well grounded.  To this extent only, the benefit sought on 
appeal is allowed.


REMAND

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107 (a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  The Court has held that 
the duty to assist the veteran in obtaining available facts 
and evidence to support his claim includes obtaining 
pertinent evidence that applies to all relevant facts.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  This duty also 
includes providing additional examinations by a specialist 
when recommended or indicated.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).  In order to determine if there is a 
relationship between the extended use of immunosuppressant 
drugs and the development or aggravation of the diagnosed 
left knee chondromalacia the veteran should be reexamined by 
VA.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should request the veteran to 
identify all health care providers who 
have treated him in the recent past for a 
left knee disability.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which have not been 
previously secured.

2.  The RO should for arrange for the 
veteran to be afforded an orthopedic 
examination to determine the etiology his 
left knee disability.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.  The 
examiner is requested to diagnose any 
disorder of the left knee and to render 
opinions as to the following:  (1) 
Whether it is at least as likely as not 
that there is a causal relationship 
between the use of immunosuppressant 
drugs and the development of any current 
left knee disorder; and (2) Whether it is 
at least as likely as not that the 
veteran's weight gain (related to the use 
of immunosuppressant drugs) has 
aggravated any left knee disorder.  If in 
the VA examiner's opinion there has been 
such aggravation, the examiner should 
identify the extend of such aggravation, 
that is, the degree of disability over 
and above the degree of disability 
existing prior to the aggravation.

If the benefit sought on appeal remains denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case and be given an opportunity to respond.  
The case should then be returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 


